Citation Nr: 1340357	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  11-16 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral eye disability.

2.  Entitlement to an initial compensable disability rating for hypertension.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran served on active duty form October 1988 to October 2008.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


REMAND

Initially, the Board finds that not all of the medical records pertinent to the Veteran's claims have been associated with the record.  Indeed, with the exception of VA examination reports dated in September 2009 and August 2011, the record does not include any post-service medical records showing treatment or assessment of the Veteran's claimed disorders.  He reported during the September 2009 VA examinations that he received medical treatment at Fort Carson, U.S. Army base located in Colorado and at Travis Air Force base located in California.  Additionally, he reported in his September 2010 notice of disagreement (NOD) that he has received treatment from a private physician.  Given this, the originating agency must undertake efforts to obtain all of the Veteran's outstanding VA and private medical records relevant to his claims.  

In his September 2010 NOD, the Veteran also indicated that some of his records dated from 1988 to 1994 and most of the early 2000s were "missing."  He did not specify whether he is asserting that some of his service treatment records are missing.  Thus, on remand, the originating agency should contact the Veteran and ask that he identify which records he alleges are not associated with the record.


As for his claim for an increased rating for hypertension, the record shows that the Veteran was last afforded an examination for this disability in August 2011.  In light of the outstanding medical records, the Board also finds that after associating any private and VA treatment records with the record, the Veteran must be afforded contemporaneous VA examination to assess the current severity of his service-connected hypertension.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (providing that an adequate VA medical examination must consider the Veteran's pertinent medical history).

Finally, the Board finds that an additional examination is also warranted for the Veteran's eye disorder claim.  Specifically, the September 2009 VA examiner provided a diagnosis of refractive error for the left eye with probable irregular astigmatism after photorefractive keratectomy (PRK) surgery causing reduced vision.  In noting the probable irregular astigmatism, the examiner stated that a corneal topography assessment was not available at that time.  Thus, it does not appear that the Veteran received a complete assessment of his claimed eye disorder, which calls in to question the accuracy of the September 2009 VA diagnosis.  Thus, on remand, the Veteran must be afforded an appropriate examination to determine the nature and etiology of his claimed bilateral eye disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate).     

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Contact the Veteran and request that he specifically identify the records he alleges to be missing or not associated with the claims file. 

2.  Undertake appropriate development to obtain all available, outstanding records pertaining to post-service treatment or evaluation of the disabilities at issue.

3.  Thereafter, afford the Veteran a VA ophthalmology examination to determine the nature and etiology of the Veteran's claimed bilateral eye disorder.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be provided to and reviewed by the examiner.  

The examiner must offer an opinion with complete rationale as to whether it is at least as likely as not that any current eye disorder is due to or was aggravated by the Veteran's active service, to include if the disorder is related to the in-service PRK surgery.  Specifically, the examiner should clearly identify acquired eye disorders that have been present during the period of the claim.  Then, with respect to each such disorder, the examiner should indicate whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disorder had its onset in or is otherwise related to the Veteran's military service, to include the 2003 PRK surgery during service.

In rendering the requested opinions, the examiner should specifically indicate whether any current disability is at least as likely as not the result of in-service aggravation (worsening beyond natural progression) of any congenital or developmental abnormality by superimposed injury or disease--to include the 2003 surgery.  The ophthalmologist should specifically consider and discuss all pertinent service treatment records, any post service treatment records, and the Veteran's contentions.

All clinical findings must be reported in detail.  If the requested opinions cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and must note what, if any, additional evidence would permit such an opinion to be made.

4.  Also, the Veteran should be afforded a VA examination to determine the current severity of his hypertension.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be provided to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


